Case: 20-50624      Document: 00515919875         Page: 1     Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 30, 2021
                                  No. 20-50624
                                                                      Lyle W. Cayce
                               Conference Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Roxanne Ojeda,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:14-CR-628-11


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Roxanne Ojeda
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Ojeda has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50624     Document: 00515919875          Page: 2   Date Filed: 06/30/2021




                                   No. 20-50624


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2